The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that Writs of Prohibition, Mandamus and Certiorari issue herein, directing the Honorable Morris G. Becnel, Judge of the 29th Judicial District Court for the Parishes of St. Charles and St. John the Baptist, to transmit to the Supreme Court of Louisiana, on or before the 8th day of October, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings in:
Mike Charles, et al v. Sewerage District No. 2 of St. Charles Parish, et al., No. 11,964 on the docket of the 29th Judicial District Court, and
Stanford J. Caillouet, Sr., et al. v. Sewerage District No. 2 of the Parish of St. Charles, No. 11,856 on the docket of the 29th Judicial District Court.
It is further ordered that the aforesaid Judge of said Court, and respondent, Mike Charles, et al. and the plaintiffs in suit No. 11,856, Stanford J. Caillouet, Sr., et al., shall show cause, in this Court, on the date aforesaid at 11:00 o’clock A.M. why the relief prayed for in the petition of the relator should not be granted.
*323It is further ordered that counsel for plaintiffs and defendants in both suits be notified.
It is further ordered that the Order signed by the Honorable Morris G. Becnel on May 8, 1970, permitting the Clerk of Court to receive from plaintiffs below, certain checks and money orders paid under protest, be and the same is hereby vacated and rescinded, said order not being authorized under law.